                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                   CRIMINAL ACTION
                                            )
v.                                          )                   No. 10-20018-01-KHV
                                            )
LAMONT T. DRAYTON,                          )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On March 22, 2011, the Court sentenced defendant to 240 months in prison based on a

binding plea agreement under Rule 11(c)(1)(C), Fed. R. Crim. P. Judgment In A Criminal Case

(Doc. #81). The United States Supreme Court recently held that a defendant who pleads guilty

under Rule 11(c)(1)(C) is eligible for relief under Section 3582(c)(2) if the Guidelines range was

“part of the framework the district court relied on in imposing the sentence or accepting the

agreement.” Hughes v. United States, 138 S. Ct. 1765, 1775 (June 4, 2018); see id. at 1778 (in

“usual case,” court acceptance of Rule 11(c)(1)(C) agreement and sentence imposed pursuant to

agreement are “based on” defendant’s Guidelines range). This matter is before the Court on

defendant’s pro se Motion To Modify Or Reduce Sentence Pursuant To 18 U.S.C. § 3582(c)(2)

(Doc. #135) filed June 25, 2018.

       On July 13, 2018, the Court directed that the Office of the Federal Public Defender enter

an appearance to represent defendant in this proceeding and file a supplement to defendant’s pro

se motion to reduce sentence. See Memorandum And Order (Doc. #136) at 3. On July 20, 2018,

Kirk Redmond, an Assistant Federal Public Defender, entered an appearance for defendant. On

September 12, 2018, the Court directed the parties to show cause why the Court should not sustain
defendant’s pro se motion.      The parties jointly request a reduced sentence of 203 months.

Defendant’s Response To Order To Show Cause (Doc. #140) filed September 21, 2018 at 1;

Government’s Response To Court Order (Doc. #141) filed September 21, 2018 at 1. For reasons

stated below, the Court grants the parties’ request and reduces defendant’s sentence to 203 months.

       A federal district court may modify a defendant’s sentence only where Congress has

expressly authorized it to do so. See 18 U.S.C. § 3582(c); United States v. Blackwell, 81 F.3d

945, 947 (10th Cir. 1996). Defendant seeks relief under Section 3582(c)(2), which permits the

Court to reduce a sentence if defendant has been sentenced to a term of imprisonment “based on a

sentencing range that has subsequently been lowered by the Sentencing Commission pursuant to

28 U.S.C. 994(o).” 18 U.S.C. § 3582(c). To obtain relief under Section 3582(c)(2), defendant

must overcome three distinct hurdles: (1) under the statute’s “based on” clause, defendant must

show he was sentenced based on a Guidelines range the Sentencing Commission lowered after his

sentencing; (2) under the statute’s “consistent with” clause, defendant must show that his request

for a sentence reduction is consistent with the Commission’s policy statements; and (3) defendant

must convince the district court to grant relief in light of the sentencing factors found in

Section 3553(a). United States v. C.D., 848 F.3d 1286, 1289-90 (10th Cir. 2017). Under Tenth

Circuit precedent, the first hurdle is jurisdictional. Id. at 1289.

I.     Defendant Is Eligible For Relief Under 18 U.S.C. § 3582(c)(2)

       Amendment 782 to the United States Sentencing Guidelines (“U.S.S.G.”) lowered the base

offense levels for certain quantities in the Drug Quantity Table at U.S.S.G. § 2D1.1. In Hughes,

the Supreme Court clarified that a sentence imposed pursuant to a Rule 11(c)(1)(C) agreement

falls under the general rule that a defendant’s Guidelines range is “both the starting point and a

basis for his ultimate sentence.” Hughes, 138 S. Ct. at 1776. Absent “clear demonstration, based

                                                 -2-
on the record as a whole, that the court would have imposed the same sentence regardless of the

Guidelines,” a defendant who pleads guilty under Rule 11(c)(1)(C) is eligible for relief under

Section 3582(c)(2). Id.

       Here, the record reflects that defendant’s ultimate sentence was based in part on his

Guidelines range.    See Hughes, 138 S. Ct. at 1775 (sentence pursuant to Rule 11(c)(1)(C)

agreement “based on” Guidelines range if range was part of framework court relied on in imposing

sentence or accepting agreement). Accordingly, under Hughes and Amendment 782, defendant

is eligible for relief under Section 3582(c)(2).

II.    A Sentence Reduction Is Warranted

       The Court may reduce defendant’s term of imprisonment, after considering any applicable

factors set forth in Section 3553(a), if such a reduction is warranted in whole or in part under the

circumstances of the case and is consistent with applicable Sentencing Commission policy

statements.   18 U.S.C. § 3582(c)(2); Dillon v. United States, 560 U.S. 817, 827 (2010);

see U.S.S.G. § 1B1.10. Among other factors, the Court must consider the nature, seriousness and

circumstances of the offense, defendant’s history and characteristics, the need to protect the public

from further crimes by defendant and any threat to public safety. United States v. Osborn, 679

F.3d 1193, 1195-96 (10th Cir. 2012); U.S.S.G. § 1B1.10 cmt. app. n.1(B)(ii). The Court may also

consider post-sentencing conduct. See Osborn, 679 F.3d at 1195; U.S.S.G. § 1B1.10 cmt. app.

n.1(B)(iii). Finally, in the context of Rule 11(c)(1)(C) agreements, the Court may consider the

benefits which defendant gained under the agreement, “for the statute permits but does not require

the court to reduce a sentence.” Hughes, 138 S. Ct. at 1777 (quoting Freeman v. United States,

564 U.S. 522, 532 (2011)).

       On Count 4, defendant originally had a total offense level of 27 with a criminal history

                                                   -3-
category III for a guideline range of 87 to 108 months. See Presentence Investigation Report

(Doc. #73), ¶ 119.    Under Amendment 782, defendant’s amended guideline range is 70 to

87 months (offense level 25, criminal history category III).      On Count 3, defendant remains

subject to a sentence of 60 months with that term to be served consecutive to the term on Count 4.

See id., ¶¶ 118-119 (Guidelines term of incarceration on Count 3 is statutory minimum of

60 months, consecutive to Count 4). Accordingly, under Amendment 782, the Court cannot

impose an amended sentence below 130 months (low end of Guidelines range on Count 4 plus

mandatory consecutive sentence of 60 months on Count 3).

       In determining whether a reduction of defendant’s sentence is warranted and the extent of

any reduction, the Court has considered the applicable Section 3553(a) factors including the nature,

seriousness and circumstances of the offense, defendant’s history and characteristics and the need

to protect the public from further crimes by defendant. In addition, the Court has considered any

threat to public safety, defendant’s post-sentencing conduct and the parties’ joint suggestion that

an amended sentence of 203 months is appropriate. After balancing these factors and considering

the parties’ responses to the Court’s order to show cause, Response To Order To Show Cause

(Doc. #140) and Government’s Response To Court Order (Doc. #141), the Court finds that a

sentence of 203 months in prison is sufficient but not greater than necessary to meet all of the

objectives of federal sentencing law.     The Court therefore reduces defendant’s sentence to

203 months.

       IT IS THEREFORE ORDERED that defendant’s pro se Motion To Modify Or Reduce

Sentence Pursuant To 18 U.S.C. § 3582(c)(2) (Doc. #135) filed June 25, 2018 is SUSTAINED.

       IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3582(c)(2), defendant’s

sentence is reduced to a total of 203 months in prison (143 months on Count 4 and 60 months

                                                -4-
on Count 3, to be served consecutively). Except as provided above, all terms and conditions

of the original Judgment In A Criminal Case (Doc. #81) filed March 22, 2011 shall remain

in effect.

        Dated this 5th day of November, 2018 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge




                                              -5-
